Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election without traverse of Group I, claims 1, 2, 4-5, 10-11, 13, 41-42, 46, 48, 50 and 52-53, in response to restriction requirement is acknowledged.
Applicants preserve their right to file a divisional on the non-elected subject matter.
Status of the claims
Claims 1, 2, 4-5, 10-11, 13, 41-42, 46, 48, 50 and 52-53 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is dependent on cancelled claim 6 and thus the method process on which claim 13 depends is unclear.
Claim 46 is dependent on cancelled claim 42 and thus the method process on which claim 46 depends is unclear.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-5, 10-11, 13, 41-42, 46, 48, 50 and 52-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to a method of attaching a conjugation reagent to a target molecule wherein the conjugation reagent comprises a 1, 2-cyclohexanedione (CHD) and the target molecule comprises a CHD-reactive group. Claims 41 and 52 are directed to process requiring attaching a conjugation reagent to a peptide having at least one arginine residue, wherein the conjugation reagent comprises a 1, 2-cyclohexanedione (CHD). In claims 1, 41 and 52, the conjugation of the CHD requires a reaction condition comprising an aqueous medium at pH about 13 or less. Note that “about” or “less” has not been clearly defined in the specification.
As claimed, the scope of “pH less than 13” encompass any pH from 0 to a value very close to 13, as for example, 13.99. The “reaction condition comprising an aqueous solution” has not been defined in the claims and the “reaction condition comprising an aqueous solution” has not clearly been defined in the specification. Thus, the reaction condition comprising an aqueous solution encompasses various conditions with various solvent including sodium hydroxide solution (as for example, 0.001M of pH 11); various buffer solution of pH 13 or less at various temperatures, as for example TAPS, Borate, Bicine, LiClO4, Na2HPO4, Tris, TAPSO, MOPS, SSC, Cacodylate, PBS and MES; for which the specification does not have clear description support with the scopes as encompassed.
Throughout the specification, the only optimized condition disclosed is a potassium phosphate buffer of 1-2 M of pH 8.3 wherein reaction condition comprises a reaction time of 30-90 minutes at a temperature of 70-90 ͦC (paragraph [00188]). 
However, as described above claim encompasses conditions with various buffers/solutions of various concentration with various pH and temperatures (as for example, 0.001M NaOH, pH 11, Temperature of 4-37 ͦC; 0.9 MOPS, pH 7 at 37 ͦC; 1M KPhos, pH 7 at 37 ͦC; 1 or 10X PBS, pH 7 at 37 ͦC; 0.5 M TAPS, pH 7 at 37 ͦC; 0.5 M Borate, pH 7 or 8 at 37 ͦC and so on), for which the specification does not have any clear descriptive support.
A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).

A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”).

As described in the specification (Table 1), there are unpredictability of reaction completeness with various compounds/conditions. The disclosure of a single optimized condition as described above is not a “representative number of species” for the various reaction conditions as described above and as encompassed by claims, for an unpredictable art such as a chemical reaction . See, e.g., Ariad, 598 F.3d at 1354-55 (claiming that the inventor has an obligation to disclose examples when the art is unpredictable).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 10-11, and 13 are rejected under 35 U.S.C. 103 as obvious over Wanigasekara et al (ACS Omega 2018) in view of Wilbur et al (Bioconjugate Chem. 2002).
In regards to claim 1, Wanigasekara discloses a method of attaching a conjugation reagent to a target protein wherein the conjugation reagent comprises a 1, 2-cyclohexanedione (CHD) (
    PNG
    media_image1.png
    79
    162
    media_image1.png
    Greyscale
) and wherein the target molecule comprises a CDH-reactive group arginine (Abstract). The method comprises contacting the conjugation reagent with the target protein under reaction conditions that cause the CHD-reactive group arginine to react irreversibly with the CHD group to form a modified target molecule having a covalent linkage connecting the conjugation reagent and the target molecule:

    PNG
    media_image2.png
    215
    611
    media_image2.png
    Greyscale
. In a specific example, Wanigasekara discloses CHD azide conjugated covalently to arginine residue neurotensin and bradykinin:

    PNG
    media_image3.png
    700
    1236
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    626
    1004
    media_image4.png
    Greyscale
(supporting document).

Wanigasekara does not mention that the reaction condition comprises an aqueous medium at a pH less than 13.
Wilbur discloses modification of arginine of recombinant streptavidin (rSAv)  protein with 1,2-cyclohexanedione (Abstract). Wilber teaches that reaction of proteins with 1,2-cyclohexanedione is highly selective for guanidine functionality of arginine. At high pH, a reaction occurs which results in the irreversible formation of spiro-bicyclic compound (adduct B): 
    PNG
    media_image5.png
    266
    436
    media_image5.png
    Greyscale
. Wilbur specifically discloses modification of rSAv conducted by its reaction with 1,2-cyclohexanedion in PBS containing 0.2 M NaOH, pH 12 (page 614, left col., see lines 19-24). 
Therefore, it would be obvious to one of ordinary skilled in the art at the time of the claimed invention to easily envisage carrying conjugation reaction of Wanigasekara’s CHD-azide conjugation reagent at a pH of 12 with 02.M NaOH containing PBS with a reasonable expectation of success because Wilber teaches the reaction condition provides high selective conjugation of 1,2-cyclohexanedione to guanidine functionality of proteins.Moreover, Wanigasekara teaches diluting protein sample with 200mM sodium hydroxide followed by addition of CHD-azide solution for carrying out conjugation reaction between the CHD-azide and protein in the aqueous condition (page 14233). Wanigasekara does not mention the pH of the final reaction solution but however, pH of 200 mM NaOH is 13 without considering dilution by the addition of CHD azide solution and the protein solution. Thus, the pH in the reaction condition is about 13. pH 13 or about 13 would be consider very close to 13 because “less than 13” has not been clearly defined anywhere in the specification and thus 12.99 would be considered as less than 13 and thus the condition as claimed in claim 1 is obvious in view of Wanigasekara because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). Moreover, slight lower pH   with lower concentration of NaOH (as for example 100mM) as claimed in claim 2, would also be considered obvious for optimization because “[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Application of Aller, 220 F.2d 454,456, 105 USPQ 223, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. At 458,105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable is a known process is ordinary within the skill of the art.” Application of Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980).
In regards to claim 4, as described above, Wanigasekara teaches arginine as CHD reactive group (abstract).
In regards to claim 5, Wanigasekara discloses CHD with reactive handle azide (N3) which has shown to be stable under the reaction condition.
In regards to claim 7, as disclosed above, the conjugation reaction with the target molecule arginine provides a linkage have the structure   
    PNG
    media_image6.png
    354
    221
    media_image6.png
    Greyscale
, which is the same linkage of the linkage structure as claimed in claim 7.
In regards to claim 10, Wanigasekara discloses purification of CHD-azide with hexane/EtOAc (supporting document, page S14) and dilution of the CHD-N3 in sodium hydroxide solution (page 14233). However, adding various solvents for optimization would be considered obvious to one of ordinary skilled in the art absent showing unexpected advantages. Moreover, as claimed in claim 10, the organic solvent seems not critical to the practice of the invention as the solvent is not limited to any particular organic solvent regardless of the reagents in the reaction condition and have not been described to be critical or of particular advantages for the reaction condition. 
In regards to claim 11, Wanigasekara does not disclose the percentage of target molecule gets conjugated with CHD-N3 in the reaction condition. However, Wanigasekara teaches that CHD labeling has superior labeling efficiency compared to phenyl and methylglyoxal and thus it is highly expected that at least 25% of the target protein gets conjugated with CHD-N3 absent showing otherwise by applicant.  The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish the percentage of conjugates product by CHD-N3 with the reaction condition described in the reference.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
In regards to claim 13, Wanigasekara discloses contacting CHD-N3 modified protein (i.e. target molecule conjugated to CHD-N3 and having terminal first reactive azide handle) with alkyne handle (i.e. second reactive handle) containing biotin to form a covalent linkage between the second reactive handle and the second target biotin molecule:  
    PNG
    media_image7.png
    219
    563
    media_image7.png
    Greyscale
.
Claims 1, 2, 4-5, 10-11, 13, 41-42, 46, 48, 50 and 52-53 are rejected under 35 U.S.C. 103 as obvious over Wanigasekara et al (ACS Omega 2018) in view of Wilbur et al (Bioconjugate Chem. 2002) as described above for claim 1, 2, 4-5, 10-11, and 13 and further in view of Chee et al (2019/0145982A1).
Wanigasekara in view of Wilbur has been described above that makes obvious of the process of attaching a conjugation reagent to a target molecule wherein the conjugation reagent comprises CHD having a reactive handle. Wanigasekara also discloses contacting CHD-N3 modified protein (i.e. target molecule conjugated to CHD-N3 and having terminal first reactive azide handle) with alkyne handle (i.e. second reactive handle) containing biotin (a second target molecule or a detectable molecule) to form a covalent linkage between the second reactive handle and the second target biotin molecule:  
    PNG
    media_image7.png
    219
    563
    media_image7.png
    Greyscale
.	
Wanigasekara however, does not teach other types second target or detectable molecule, as for example, a polynucleotide coding tag in a detection process as claimed in claims 41-42, 46, 48, 50 and 52-53. 
Chee teaches various embodiments of analyzing macromolecules including peptides, polypeptides and proteins employing coding tag (Abstract). Chee discloses a method of attaching a conjugation reagent to a target molecule (reagents for labeling the DNA recording tag with coupling moieties for click chemistry coupling include alkyne-NHS reagents for lysine labeling, alkyne-benzophenone reagents for photoaffinity labeling, etc. (B) After the binding agent binds to a proximal target protein, the reactive coupling moiety on the recording tag (e.g., azide) covalently attaches to the cognate click chemistry coupling moiety, Para. (02831), wherein the method comprises contacting the conjugation reagent with the target molecule under reaction conditions that cause the reactive group to react irreversibly to form a modified target molecule having a covalent linkage connecting the conjugation reagent and the target molecule conjugation of DNA recording tags to polypeptides. (A) A denatured polypeptide is labeled with a bifunctional click chemistry reagent, such as alkyne-NHS ester (acetylene-PEG-NET S ester) reagent or alkyne-benzophenone to generate an alkyne-labeled (triple line symbol) polypeptide, Para. [0284]), and wherein the reaction conditions comprise an aqueous medium at a pH less than 13 (tag oligonucleotides was incubated with 5 microliters of M270 streptavidin beads (Thermo) in 50 microliters mmobilization buffer (5 mM Tris-Cl (pH 7.5), Para. [06831]; a composition (composition, Para. [02031) comprising a peptide-polynucleotide conjugate ([a]) compartment tag (DNA-peptide chimera) is attached onto the peptide using peptide ligation, Para. [02771), a method of attaching a peptide (reagents for labeling the DNA recording tag with coupling moieties for click chemistry coupling include alkyne-NHS reagents for lysine labeling, alkyne-benzophenone reagents for photoaffinity labeling, etc. (B) After the binding agent binds to a proximal target protein, the reactive coupling moiety on the recording tag (e.g., azide) covalently attaches to the cognate click chemistry coupling moiety, Para. [02831) comprising at least one arginine residue to a polynucleotide (reagents for labeling the DNA recording tag with coupling moieties for click chemistry coupling include alkyne-NHS reagents for lysine labeling, alkyne-benzophenone reagents for photoaffinity labeling, etc. (B) After the binding agent binds to a proximal target protein, the reactive coupling moiety on the recording tag (e.g., azide) covalently attaches to the cognate click chemistry coupling moiety, Para. [0283); amino acids which are easily labeled using standard chemistry such as cysteine, lysine, arginine, Para. [05501), the method comprising the steps of: a. contacting the peptide with a conjugation reagent comprising a first reactive handle under reaction conditions that allows the least one arginine residue to react irreversibly (reagents for labeling the DNA recording tag with coupling moieties for click chemistry coupling include alkyne-NHS reagents for lysine labeling, alkyne-benzophenone reagents for photoaffinity labeling, etc. (B) After the binding agent binds to a proximal target protein, the reactive coupling moiety on the recording tag (e.g., azide) covalently attaches to the cognate click chemistry coupling moiety, Para. (0283); amino acids which are easily labeled using standard chemistry such as cysteine, lysine, arginine, Para. [05501), wherein the reaction conditions comprise an aqueous medium at a pH of about 13 or less (tag oligonucleotides was incubated with 5 microliters of M270 streptavidin beads (Thermo) in 50 microliters mmobilization buffer (5 mM Tris-Cl (pH 7.5), Para. [06831); a composition (composition, Para. [02031), and the first reactive handle is attached or is configured to be attached to the polynucleotide or to a second reactive handle attached to the polynucleotide (The addition of the DNP moiety provides a larger "handle" for the interaction of the binding agent with the NTAA, and should lead to a higher affinity interaction. In yet another embodiment, a binding agent may be an aminopeptidase that has been engineered to recognize the DNP-labeled NTAA providing cyclic control of aminopeptidase degradation of the peptide, Para. (0474); reagents for labeling the DNA recording tag with coupling moieties for click chemistry coupling include alkyne-NHS reagents for lysine labeling, alkyne-benzophenone reagents for photoaffinity labeling, etc. (B) After the binding agent binds to a proximal target protein, the reactive coupling moiety on the recording tag (e.g., azide) covalently attaches to the cognate click chemistry coupling moiety, Para. (02831); a method of analyzing a peptide comprising at least one arginine residue (the method further comprises ... extended recording tag is analyzed in step (g), Para. (03671), b. contacting the peptide of the conjugate with a binding agent capable of binding to the peptide, wherein the binding agent comprises a coding tag that comprises identifying information regarding the binding agent (the method further comprises between steps (f) and (g) the following steps: (x) repeating steps (d), (e), and (f) one or more times by replacing the second binding agent with a third (or higher order) binding agent capable of binding to the macromolecule, wherein the third (or higher order) binding agent comprises a third (or higher order) coding tag with identifying information regarding the third (or higher order) bind agent; and (y) transferring the information of the third (or higher order) coding tag to the second (or higher order) extended recording tag to generate a third (or higher order) extended recording tag; and wherein the third (or higher order) extended recording tag is analyzed in step (g), Para. (03671); c. transferring the identifying information from the coding tag to the recording tag to generate an extended recording tag (transferring the information of the third (or higher order) coding tag to the second (or higher order) extended recording tag to generate a third (or higher order) extended recording tag; and wherein the third (or higher order) extended recording tag is analyzed in step (g), Para. (03671); and d. analyzing the extended recording tag, thereby analyzing the peptide (transferring the information of the third (or higher order) coding tag to the second (or higher order) extended recording tag to generate a third (or higher order) extended recording tag; and wherein the third (or higher order) extended recording tag is analyzed in step (g), Para. (03671).
Therefore, given the fact that polynucleotide coding tags are useful in the detection of proteins and peptides in various embodiments and processes for detection of proteins peptides by introducing biorthogonal reactive group such as azide and alkyne and utilizing the biorthogonal reactive group for linking the polynucleotide coding tag in the process of detection (Chee),  it would be obvious to one of ordinary skilled in the art to consider employing polynucleotide coding tag for detection of target proteins of Wanigesekara modified with CHD-azide with a reasonable expectation of success. Chee teaches various embodiments and processes for the detection and the various method steps as described in claims 41-42, 46, 48, 50 and 52-53 are either described in the reference of Chee or would be obvious from the various embodiments and method process disclosed in Chee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641